                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV19-00943-AS                                               Date      July 8, 2019
 Title             April J. Michles v. Andrew M. Saul, Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                   N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



        On May 21, 2019, Plaintiff April J. Michles filed a Complaint seeking judicial review of a decision
of the Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) (Docket Entry No. 1). On May 28,
2019, the Court issued an Order Re: Procedures in Social Security Appeal (“CMO”) (Docket Entry No. 8)
and ordered that plaintiff file an appropriate Proof of Service within 30 days from the date of the Order. As
of today, however, Plaintiff has failed to file her proof of service or a request for an extension of time in
which to do so.

        The Court ORDERS Plaintiff to promptly serve the Summons and Complaint on the government
in accordance with Rule 4(i) of the Federal Rules of Civil Procedure. Plaintiff will file an appropriate Proof
of Service within seven (7) days of the date of this Order. All other deadlines of the CMO remain in effect.




                                                                                            0       :      00
                                                               Initials of Preparer               AF




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
